     Case 8:19-cr-00047-JLS Document 101 Filed 01/13/21 Page 1 of 3 Page ID #:1255



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11   UNITED STATES OF AMERICA,               No. SA CR 19-00047-JLS

12              Plaintiff,                   MODIFICATION OF JUNE 16, 2019
                                             PROTECTIVE ORDER REGARDING DIGITAL
13              v.                           MEDIA

14 STEPHEN WILLIAM BEAL,

15              Defendant.

16

17
           The Court has read and considered the Modification of the June
18
     16, 2019 Protective Order Regarding Digital Media, filed by the
19
     government and defendant Stephen William Beal (“defendant”) in this
20
     matter, which this Court incorporates by reference into this order,
21
     and FOR GOOD CAUSE SHOWN the Court hereby FINDS AND ORDERS as
22
     follows:
23
                The government is in possession of 84 digital devices and
24
     e-mail and social media accounts belonging to persons other than
25
     defendant (“3rd Party Media”) for which the parties hereby seek a
26
     protective order, (the “PROTECTED INFORMATION”).
27

28
     Case 8:19-cr-00047-JLS Document 101 Filed 01/13/21 Page 2 of 3 Page ID #:1256



 1              Paragraph 4(d) of the June 16, 2019 protective order

 2   states that the 3rd Party Media will be made available at the

 3   Federal Bureau of Investigations (“FBI”) or the U.S. Attorney’s

 4   Office (“USAO”).     Due to the COVID-19 and social distancing

 5   precautions, the government will provide the defense team protected

 6   copies of some 3rd Party Media that prevent modification, addition,

 7   erasure, or copying of the 3rd Party Media.           The defense team will

 8   tag or identify files needed and provide the tags to the FBI for

 9   creation of a results media file.           The defense team shall conduct

10   these searches of 3rd Party Media at the Federal Public Defender

11   Offices in Santa Ana and Los Angeles.           Once the defense team has

12   identified or tagged items in the 3rd Party Media, the 3rd Party

13   Media will be returned to the FBI.           The FBI will then create a

14   results media file of the items the defense team has tagged and

15   identified, and provide the results media file to the defense.

16              The government will also provide the defense team with a

17   copy of the victim’s iCloud account in the 3rd Party Media.             The

18   defense team is authorized to make a copy and otherwise manipulate

19   the iCloud account for the sole purpose of processing the

20   information with forensic software.           Once the defense team has

21   processed the information, and tagged and identified items, the

22   defense team will provide the original iCloud account, any copies of

23   the information, and the tagged and identified items to the

24   government, whereby the government will then produce the tagged and

25   identified items to the defense team in discovery.

26              Other than transportation of the 3rd Party Media to and

27   from the FBI office, the 3rd Party Media shall remain in a secured

28   location (locked room or file cabinet) at the Federal Public

                                             2
     Case 8:19-cr-00047-JLS Document 101 Filed 01/13/21 Page 3 of 3 Page ID #:1257



 1   Defender Offices in Santa Ana or Los Angeles.          The defense team is

 2   not authorized to place the 3rd Party Media on a shared computer or

 3   server where it is accessible to those who are not assigned to this

 4   case.

 5                3rd Party Media not provided to the defense team is

 6   available for review at the FBI office in Orange, California through

 7   the case agents.

 8                The remaining portions of the June 16, 2019 protective

 9   order shall remain in place.

10           IT IS SO ORDERED.

11

12    January 13, 2021
      DATE                                       HONORABLE JOSEPHINE L. STATON
13                                               UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
